IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAYMOND REDDING                            :   No. 109 EM 2016
                                           :
                                           :   Emergency Application to Stay Case in
            v.                             :   Lower Court Pursuant to Pa.R.A.P.
                                           :   3315
                                           :
PARTHANA MAKROPOULOS                       :
                                           :
                                           :
            v.                             :
                                           :
                                           :
JASON WEIGNER, AGAPEMOU LLC.,              :
ABSOLUTE CHIROPRACTIC PC,                  :
DISCOVER OPTIMAL HEALTHCARE PC             :
                                           :
                                           :
PETITION OF: PARTHANA                      :
MAKROPOULOS                                :


                                      ORDER


PER CURIAM
      AND NOW, this 7th day of July, 2016, the Emergency Application to Stay is

GRANTED. Pursuant to Pa.R.A.P. 1701(a), the proceedings in this matter before the

Court of Common Pleas of Philadelphia County are STAYED pending disposition of the

appeal in the Superior Court, docketed at 1847 EDA 2016.